DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Response to Arguments
The safety route as described by Hauler has been created in response to the failure of a component to maintain user safety as there is no longer a redundancy in the system and another component failure would lead to terminal failure of the system, endangering the user. As the safety route has been calculated, based on environmental sensor data, and followed after failure, the decision information was calculated in response to detection of a failure. Ooka additionally teaches this limitation for the reasons described in the final rejection. The claim is written at a high level of generality where decision information is being calculated based on environmental sensors once abnormality of the primary decision unit is detected. Ooka is calculating decision information from the backup controller which is based on information from environmental sensors after/ in response to the primary controller having been detected as abnormal. Through the combination with Hauler, the system would then calculate the safety path to bring the vehicle to a safe stop. Additionally. The instant limitations are at most a reordering of the steps already taught by Hauler and Ooka. As shown in MPEP § 2144.04(IV )(C), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). In this case the results of determining a failure and calculating a decision is expected and taught by the references to maintain vehicle safety. Finally, see figure 3-1 of Ooka, as shown on page 10 of the final rejection shows the backup unit monitoring the primary decision unit for failure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauler (2015/0012166) in view of Ooka (Development of automatic driving system).
Regarding claim 1: Hauler discloses an autonomous driving system, comprising at least one sensor, a decision unit and a controller, the decision unit comprising a primary decision unit and an alternative decision unit, wherein (Paragraph 0019) the at least one sensor is configured to collect environment information around a vehicle, the primary decision unit is configured to calculate decision information based on the environment information collected by the at least one sensor, and transmit the decision information to the controller, the alternative decision unit monitors a state of the primary decision unit (Paragraph 0019) and is configured to: the controller is configured to: calculate vehicle control information based on the received decision information (Paragraph 0019); and transmit the vehicle control information to a bottom vehicle controller (Paragraph 0019).
Hauler fails to explicitly disclose calculate decision information based on the environment information collected by the at least one sensor in response to detecting that the state of the primary decision unit is abnormal; and transmit the decision information to the controller.  However, Ooka discloses a similar autonomous driving system and further discloses calculate decision information based on the environment information collected by the at least one sensor in response to detecting that the state of the primary decision unit is abnormal; and transmit the decision information to the controller (Tables 3.1b, 3.1c, and 4.2).  Therefore, it would have been to having ordinary skill in the art at the time of the filing of the invention to modify Hauler in view of Ooka in order to improve the safety of autonomous vehicles.
Regarding claim 4: as discussed above, Hauler in view of Ooka disclose the claimed invention and Hauler further discloses wherein the controller comprises a primary control unit and an alternative control unit, and wherein the primary control unit is configured to calculate first vehicle control information based on the received decision information, and transmit the first vehicle control information to the bottom vehicle controller, and the alternative control unit is configured to calculate second vehicle control information based on the received decision information in response to detecting that the primary control unit is abnormal, and transmit the second vehicle control information to the bottom vehicle controller (Paragraph 0019).
Regarding claim 9: Hauler discloses comprising a data exchange controller connected to each of the at least one sensor, the primary decision unit, and the alternative decision unit, wherein the data exchange controller is configured to receive the environment information collected by the at least one sensor and transmit the environment information to each of the primary decision unit and the alternative decision unit (Fig 2 and paragraph 0019).
Regarding claim 11: Hauler discloses  wherein the alternative decision unit being configured to calculate the second decision information based on the environment information collected by the at least one sensor comprises the alternative decision unit being configured to: generate decision information for lane keeping based on the environment information; generate decision information for following a vehicle ahead based on the environment information; generate decision information for moving from a current location to an emergency lane and stopping in the emergency lane based on the environment information; or generate decision information for stopping in a current lane based on the environment information (Paragraph 0019).
Allowable Subject Matter
Claims 2, 3, 5-8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668